--------------------------------------------------------------------------------


Exhibit 10.5
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this "Agreement"), dated as of March 29, 2019 and
effective as of the Employment Effective Date (as defined below), is entered
into by and between THE PARKING REIT, INC., a Maryland corporation (the "REIT"),
MVP REIT II OPERATING PARTNERSHIP, LP, a Delaware limited partnership (the "OP",
and together with the REIT, the "Company"), and MICHAEL V. SHUSTEK
("Executive").
WHEREAS, concurrently herewith, the REIT, MVP Realty Advisors, LLC, dba The
Parking REIT Advisors, a Nevada limited liability company ("REIT Manager") and
Executive (solely for purposes of Section 4.03 thereof) are entering into that
certain Contribution Agreement, dated as of March 29, 2019 (as it may be amended
in accordance with its terms, the "Contribution Agreement"), pursuant to which
REIT Manager has agreed to convey the Transferred Assets and the Transferred
Liabilities to the REIT in exchange for the Consideration (each as defined
therein);
WHEREAS, in connection with the transactions contemplated by the Contribution
Agreement, concurrently herewith, the REIT and REIT Manager are entering into
that certain Employee Leasing Agreement, dated as of March 29, 2019 (the
"Employee Leasing Agreement"), pursuant to which REIT Manager has agreed to
lease the Business Employees (as defined in the Contribution Agreement) to the
REIT to provide certain services to the REIT during the "Term" (as defined in
the Employee Leasing Agreement) (the "Employee Leasing Period");
WHEREAS, in connection with the consummation of the transactions contemplated by
the Contribution Agreement, effective as of the date immediately following the
last day of the Employee Leasing Period (the "Employment Effective Date"), the
Company desires to employ Executive and Executive desires to accept such
employment with the Company, subject to the terms and conditions of this
Agreement; and
WHEREAS, certain capitalized terms used herein are defined in Section 9 below.
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive,
intending to be legally bound, hereby agree as follows:
1.  Employment Period.  Subject to the provisions for earlier termination
hereinafter provided, Executive's employment hereunder shall be for a term (the
"Employment Period") commencing on the Employment Effective Date and ending on
the third (3rd) anniversary of the Employment Effective Date (such date, the
"Initial Termination Date," and such initial term, the "Initial Employment
Term").  If not earlier terminated in accordance with this Agreement, the
Employment Period shall automatically be extended for an additional one (1) year
period on the Initial Termination Date and on each subsequent anniversary of the
Initial Termination Date, unless either party elects not to so extend the
Employment Period by notifying the other party, in writing, of such election (a
"Non-Renewal") not less than ninety (90) days prior to the last day of the
Initial Termination Date or applicable subsequent anniversary thereof. 
-1-

--------------------------------------------------------------------------------




2.  Terms of Employment.
(a) Position and Duties.
(i) Role and Responsibilities.  During the Employment Period, Executive shall
serve as Chief Executive Officer ("CEO") of the Company, and shall perform such
employment duties as are usual and customary for such position.  Executive shall
report directly to the Company's Board of Directors (the "Board").  At the
Company's request, Executive shall serve the Company and/or its subsidiaries and
affiliates in other capacities in addition to the foregoing, consistent with
Executive's position as CEO of the Company.  In the event that Executive, during
the Employment Period, serves in any one or more of such additional capacities,
Executive's compensation shall not be increased beyond that specified in Section
2(b) hereof.  In addition, in the event Executive's service in one or more of
such additional capacities is terminated, Executive's compensation, as specified
in Section 2(b) hereof, shall not be diminished or reduced in any manner as a
result of such termination provided that Executive otherwise remains employed
under the terms of this Agreement.
(ii) Exclusivity.  During the Employment Period, and excluding any periods of
leave to which Executive may be entitled, Executive agrees to devote
substantially all of his business time and attention to the business and affairs
of the Company.  Notwithstanding the foregoing, during the Employment Period, it
shall not be a violation of this Agreement for Executive to: (A) serve on
boards, committees or similar bodies of charitable or nonprofit organizations,
(B) fulfill limited teaching, speaking and writing engagements, and (C) manage
his personal investments, in each case, so long as such activities do not
individually or in the aggregate materially interfere or conflict with the
performance of Executive's duties and responsibilities under this Agreement. 
The Company acknowledges that Executive serves in certain officer and other
capacities with respect to REIT Manager, Vestin Realty Mortgage I, Inc., a
Maryland corporation, Vestin Realty Mortgage II, Inc., a Maryland corporation
and their affiliates.  The Company agrees that, notwithstanding anything
contained herein, Executive's continued involvement as an officer, manager,
equityholder, employee, director or other service provider of such entities
during his employment with the Company shall not constitute a breach or other
violation of this Agreement so long as such activities do not individually or in
the aggregate materially interfere or conflict with the performance of
Executive's duties and responsibilities under this Agreement.
(iii) Principal Location.  During the Employment Period, Executive's principal
place of employment shall be the Company's principal offices located in the Las
Vegas, Nevada metropolitan area (the "Principal Location"), except for travel to
other locations as may be necessary to fulfill the Executive's duties and
responsibilities hereunder.
(iv) Policies and Procedures.  Executive agrees to be bound by the Company's
policies and procedures, as they may be amended by the Company from
time-to-time, appearing in a Company handbook, business practices manual, ethics
manual, or other similar documents made available to Executive.
(b) Compensation, Benefits, Etc.
(i) Base Salary.  During the Term, the Executive shall receive an annual base
salary (the "Base Salary") of not less than $550,000 per year, pro-rated for any
partial year of service.  The Base Salary shall be reviewed annually by the
Board or a committee thereof and may be increased, but not reduced, from time to
time by the Board or such committee in its discretion (and, if increased, the
term "Base Salary" as utilized in this Agreement shall refer to the Base Salary
as so increased).  The Base Salary shall be paid in accordance with the
Company's customary payroll practices for similarly situated executives, as in
effect from time to time, but no less frequently than monthly.
-2-

--------------------------------------------------------------------------------




(ii) Annual Bonus.  Executive shall be eligible to receive a target annual bonus
award of not more than $250,000 subject to the discretion of the Compensation
Committee and shall be eligible to participate in any annual bonus or other
annual incentive plan or program adopted or maintained by the Company from time
to time, on a basis commensurate with Executive's position as the CEO of the
Company, in each case, as determined by the Compensation Committee of the Board
(the "Compensation Committee") and subject to the Board's right to approve.


(iii) Equity Compensation.  For each calendar year ending during the Employment
Period, commencing with calendar year 2019, Executive shall be eligible to
receive an annual award of restricted Shares of Common Stock (each, an "Award")
with a target value equal to not more than the number of Shares obtained by
dividing (x) $1,000,000 by (y) the Fair Market Value on the applicable grant
date.  Each Award, if any, shall be granted no later than  ten (10) days
following the end of the applicable calendar year.  The actual amount of each
Award, if any, shall be determined by the Compensation Committee (subject to the
Board's right to approve) and shall be based on such performance objectives as
are determined by the Compensation Committee in good faith in consultation with
Executive.  Subject to Executive's continued employment with the Company, each
Award shall vest in equal annual installments over a period of three (3) years
on each of the first, second and third anniversaries of the applicable grant
date.  In addition, in the event of a Change in Control of the Company or a
termination of Executive's employment with the Company by the Company without
Cause, by Executive for Good Reason or due to Non-Renewal by the Company or
Executive's death or Disability, each Award, to the extent then outstanding and
unvested, shall thereupon vest in full.  Each Award shall provide that Executive
may elect to satisfy any applicable tax withholding obligations with respect to
the Award by having the Company withhold Shares otherwise issuable or vesting
under the Award, based on the maximum statutory withholding rates applicable
thereto.  The REIT shall take all action necessary to cause the Shares subject
to each Award to be registered on a Form S-8, and, consistent with the
foregoing, the terms and conditions of each Award shall be set forth in an award
agreement which will be provided to Executive for acceptance and as evidence of
such Award as soon as administratively possible following the applicable grant
date (each, an "Award Agreement").


(iv) Benefits.  During the Employment Period, Executive (and Executive's spouse
and/or eligible dependents to the extent provided in the applicable plans,
policies and programs) shall be eligible to participate in the health, welfare,
retirement, savings and other employee benefit plans, policies and programs
maintained by the Company for the benefit of its senior executive officers as
may be in effect from time to time.  Nothing contained in this Section 2(b)(iv)
shall create or be deemed to create any obligation on the part of the Company to
adopt or maintain any plan, policy or program at any time or to create any
limitation on the Company's ability to modify or terminate any such plan, policy
or program.
(v) Expenses.  During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable business expenses incurred by
Executive in the performance of Executive's services hereunder in accordance
with the policies, practices and procedures of the Company as in effect from
time to time for senior executive officers of the Company.
(vi) Fringe Benefits.  During the Term, Executive shall be eligible to receive
such fringe benefits and perquisites as are provided by the Company to its
senior executive officers from time to time, and shall receive such additional
fringe benefits and perquisites as the Company may, in its discretion, from
time-to-time provide.
(vii) Vacation.  During the Employment Period, Executive shall be entitled to
vacation, sick leave, holidays and other paid time-off benefits provided by the
Company from time to time which are applicable to the Company's senior executive
officers, provided that, for each year of the Employment Period, Executive shall
be entitled to no less than four (4) weeks paid vacation and six (6) paid sick
days.
-3-

--------------------------------------------------------------------------------




(viii) Non-Executive Equity Awards.  The parties acknowledge that it is expected
that the Compensation Committee will, on an annual basis, approve a pool of
equity-based awards to be granted to employees of the Company.  During the
Employment Period, Executive shall have the right to allocate  awards within
such pool to employees of the Company who are not executive officers of the
Company.  Such allocation shall be made by Executive in his discretion after
consultation with the Compensation Committee.
3.  Termination of Employment.
(a)  Death or Disability.  The Executive's employment shall terminate
automatically upon the Executive's death during the Employment Period.  Either
the Company or the Executive may terminate the Executive's employment hereunder
in the event of the Executive's Disability during the Employment Period.
(b)  Termination by the Company.  The Company may terminate the Executive's
employment hereunder during the Employment Period for Cause or without Cause, or
by reason of a Non-Renewal of the Employment Period.
(c)  Termination by the Executive.  The Executive's employment hereunder may be
terminated by the Executive for any reason, including with Good Reason or by the
Executive without Good Reason, or by reason of a Non-Renewal of the Employment
Period.
(d)  Notice of Termination.  Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by a Notice of Termination to
the other parties hereto given in accordance with Section 10(b) hereof.  The
failure by Executive or the Company to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of Executive or the Company, respectively, hereunder
or preclude Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing Executive's or the Company's rights hereunder.
(e)  Termination of Offices and Directorships; Return of Property.  Upon
termination of Executive's employment hereunder for any reason, unless otherwise
specified in a written agreement between Executive and the Company, Executive
shall be deemed to have resigned from all offices, directorships, and other
employment positions, if any, then held with the Company, and shall take all
actions reasonably requested by the Company to effectuate the foregoing.  In
addition, upon the termination of Executive's employment for any reason,
Executive agrees to return to the Company all documents of the Company and its
affiliates (and all copies thereof) and all other Company or Company affiliate
property that Executive has in his possession, custody or control.  Such
property includes, without limitation: (i) any materials of any kind that
Executive knows contain or embody any proprietary or confidential information of
the Company or an affiliate of the Company (and all reproductions thereof), (ii)
computers (including, but not limited to, laptop computers, desktop computers
and similar devices) and other portable electronic devices (including, but not
limited to, tablet computers), cellular phones/smartphones, credit cards, phone
cards, entry cards, identification badges and keys, and (iii) any
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, or any other documents concerning the
customers, business plans, marketing strategies, products and/or processes of
the Company or any of its affiliates and any information received from the
Company or any of its affiliates regarding third parties.
4.  Obligations of the Company upon Termination.
(a)  Accrued Obligations.  In the event that Executive's employment under this
Agreement terminates during the Employment Period for any reason, the Company
will pay or provide to Executive: (i) any earned but unpaid Base Salary, (ii)
reimbursement of any business expenses incurred by Executive prior to the Date
of Termination that are reimbursable in accordance with Section 2(b)(v) hereof
and (iii) any vested amounts due to Executive under any plan, program or policy
of the Company (together, the "Accrued Obligations").  The Accrued Obligations
described in clauses (i) and (ii) of the preceding sentence shall be paid within
thirty (30) days after the Date of Termination (or such earlier date as may be
required by applicable law) and the Accrued Obligations described in clause
(iii) of the preceding sentence shall be paid in accordance with the terms of
the governing plan or program.
-4-

--------------------------------------------------------------------------------




(b)  Qualifying Termination.  Subject to Sections 4(c), 4(d) and 10(c), if
Executive's employment with the Company is terminated during the Employment
Period due to a Qualifying Termination, then in addition to the Accrued
Obligations:
(i)
Severance.  The Company shall pay to Executive a cash severance payment in an
amount equal to the Severance Multiple times the sum of (x) Executive's annual
Base Salary as in effect on the Date of Termination, disregarding any reduction
constituting Good Reason plus (y) the annual bonus, if any, earned by Executive
for the Company's most recently completed fiscal year prior to the Date of
Termination (the "Severance") and paid in equal amounts over the one (1) year
period following the Date of Termination in accordance with the Company's
regular scheduled payroll practices .  The first Severance payment shall be
payable not later than the sixtieth (60th) day following the Date of
Termination.

(ii)
Equity Awards.  All then-outstanding Company equity-based awards held by
Executive, to the extent subject to time-based vesting, shall vest in full as of
the Date of Termination.

(iii)
COBRA.  Subject to Executive's valid election to continue healthcare coverage
under Section 4980B of the Code, for the eighteen (18) month period following
the Date of Termination, the Company shall continue to provide, at the Company's
sole expense (whether through direct payment to the plan, reimbursement of COBRA
premiums or otherwise in the Company's discretion), Executive and Executive's
eligible dependents with coverage under its group health plans at the same
levels as would have applied if Executive's employment had not been terminated,
based on Executive's elections in effect on the Date of Termination;
provided, however, that (A) if any plan pursuant to which such benefits are
provided is not, or ceases prior to the expiration of the period of continuation
coverage to be, exempt from the application of Section 409A under Treasury
Regulation Section 1.409A-1(a)(5), or (B) the Company is otherwise unable to
continue to cover Executive under its group health plans without incurring
penalties (including without limitation, pursuant to Section 2716 of the Public
Health Service Act or the Patient Protection and Affordable Care Act), then, in
either case, an amount equal to each remaining Company  premium payment shall
thereafter be paid to Executive in substantially equal monthly installments over
the continuation coverage period (or the remaining portion thereof).

(c)  Release.  Notwithstanding the foregoing, except in the case of a
termination of Executive's employment due to death or Disability, it shall be a
condition to Executive's right to receive the amounts provided for in Section
4(b) hereof that Executive execute and deliver to the Company an effective
release of claims in substantially the form attached hereto as Exhibit A (the
"Release") within twenty-one (21) days (or, to the extent required by law,
forty-five (45) days) following the Date of Termination and that Executive not
revoke such Release during any applicable revocation period.
(d)  Six-Month Delay.  Notwithstanding anything to the contrary in this
Agreement, no compensation or benefits, including without limitation, any
severance payments or benefits payable under Section 4 hereof, shall be paid to
Executive during the six-month period following Executive's Separation from
Service if the Company determines that paying such amounts at the time or times
indicated in this Agreement would be a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code.  If the payment of any such amounts is delayed as
a result of the previous sentence, then on the first day of the seventh (7th)
month following the date of Separation from Service (or such earlier date upon
which such amount can be paid under Section 409A without resulting in a
prohibited distribution, including as a result of Executive's death), the
Company shall pay Executive a lump-sum amount equal to the cumulative amount
that would have otherwise been payable to Executive during such period.
(e)  Exclusive Benefits.  Except as expressly provided in this Section 4 and
subject to Section 5 hereof, Executive shall not be entitled to any additional
payments or benefits upon or in connection with Executive's termination of
employment hereunder.
5.  Non-Exclusivity of Rights.  Amounts which are vested benefits or which
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company at or subsequent to the
Date of Termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.
-5-

--------------------------------------------------------------------------------




6.  Excess Parachute Payments; Limitation on Payments.
(a)  Best Pay Cap.  Notwithstanding any other provision of this Agreement, in
the event that any payment or benefit received or to be received by the
Executive (including any payment or benefit received in connection with a
termination of the Executive's employment hereunder, whether pursuant to the
terms of this Agreement or any other plan, arrangement or agreement) (all such
payments and benefits, including the payments and benefits under Section 4
hereof, being hereinafter referred to as the "Total Payments") would be subject
(in whole or part), to the excise tax imposed under Section 4999 of the Code
(the "Excise Tax"), then, after taking into account any reduction in the Total
Payments provided by reason of Section 280G of the Code in such other plan,
arrangement or agreement, the cash severance payments under this Agreement shall
first be reduced, and the noncash severance payments hereunder shall thereafter
be reduced, to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax but only if (i) the net amount of such Total Payments,
as so reduced (and after subtracting the net amount of federal, state and local
income taxes on such reduced Total Payments and after taking into account the
phase out of itemized deductions and personal exemptions attributable to such
reduced Total Payments) is greater than or equal to (ii) the net amount of such
Total Payments without such reduction (but after subtracting the net amount of
federal, state and local income taxes on such Total Payments and the amount of
Excise Tax to which the Executive would be subject in respect of such unreduced
Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced Total
Payments).
(b)  Certain Exclusions.  For purposes of determining whether and the extent to
which the Total Payments will be subject to the Excise Tax, (i) no portion of
the Total Payments the receipt or enjoyment of which the Executive shall have
waived at such time and in such manner as not to constitute a "payment" within
the meaning of Section 280G(b) of the Code shall be taken into account; (ii) no
portion of the Total Payments shall be taken into account which, in the written
opinion of an independent, nationally recognized accounting firm (the
"Independent Advisors") selected by the Company, does not constitute a
"parachute payment" within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which, in the opinion of Independent Advisors, constitutes reasonable
compensation for services actually rendered, within the meaning of Section
280G(b)(4)(B) of the Code, in excess of the "base amount" (as defined in Section
280G(b)(3) of the Code) allocable to such reasonable compensation; and (iii) the
value of any non-cash benefit or any deferred payment or benefit included in the
Total Payments shall be determined by the Independent Advisors in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code.
7.  Restrictive Covenants.
(a) Executive shall hold in a fiduciary capacity for the benefit of the Company
all secret or confidential information, knowledge or data relating to the
Company and its subsidiaries and affiliates, which shall have been obtained by
Executive in connection with Executive's employment by the Company and which
shall not be or become public knowledge (other than by acts by Executive or
representatives of Executive in violation of this Agreement).  After termination
of Executive's employment with the Company, Executive shall not, without the
prior written consent of the Company or as may otherwise be required by law or
legal process, communicate or divulge any such information, knowledge or data,
to anyone other than the Company and those designated by it; provided, however,
that if Executive receives actual notice that Executive is or may be required by
law or legal process to communicate or divulge any such information, knowledge
or data, Executive shall promptly so notify the Company.  Notwithstanding the
foregoing, nothing in this Agreement is intended to or shall prevent Executive
from communicating directly with, cooperating with, or providing information
(including trade secrets) in confidence to, any federal, state or local
government regulator (including, but not limited to, the U.S. Securities and
Exchange Commission, the U.S. Commodity Futures Trading Commission, or the U.S.
Department of Justice) for the purpose of reporting or investigating a suspected
violation of law, or from providing such information to Executive's attorney or
in a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.
-6-

--------------------------------------------------------------------------------




(b) While employed by the Company and, for a period of two (2) years after the
Date of Termination, Executive shall not directly or indirectly solicit, induce,
or encourage any employee or consultant of the Company or its subsidiaries or
affiliates to terminate their employment or other relationship with the Company
or its subsidiaries or affiliates or to cease to render services to the Company
or its subsidiaries or affiliates and Executive shall not initiate discussion
with any such person for any such purpose or authorize or knowingly cooperate
with the taking of any such actions by any other individual or entity.  During
his employment with the Company and thereafter, Executive shall not use any
trade secret, proprietary or confidential information of the Company or its
subsidiaries or affiliates to solicit, induce, or encourage any customer,
client, vendor, or other party doing business with the Company or its
subsidiaries or affiliates to terminate its relationship therewith or transfer
its business from the Company or its subsidiaries or affiliates and Executive
shall not initiate discussion with any such person for any such purpose or
authorize or knowingly cooperate with the taking of any such actions by any
other individual or entity.  Further, while employed by the Company and, for a
period of two (2) years after the Date of Termination, Executive shall not
solicit, induce, or encourage any customer, client, vendor, or other party doing
business with the Company or its subsidiaries or affiliates to terminate its
relationship therewith or transfer its business from the Company or its
subsidiaries or affiliates and Executive shall not initiate discussion with any
such person for any such purpose or authorize or knowingly cooperate with the
taking of any such actions by any other individual or entity.


(c) In recognition of the fact that irreparable injury will result to the
Company in the event of a breach by Executive of his obligations under Sections
7(a) and 7(b) hereof, that monetary damages for such breach would not be readily
calculable, and that the Company would not have an adequate remedy at law
therefor, the Executive acknowledges, consents and agrees that in the event of
such breach, or the threat thereof, the Company shall be entitled, in addition
to any other legal remedies and damages available, to specific performance
thereof and to temporary and permanent injunctive relief (without the necessity
of posting a bond) to restrain the violation or threatened violation of such
obligations by Executive.


8.  Successors.
(a) This Agreement is personal to Executive and, without the prior written
consent of the Company, shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution.  This Agreement shall inure to the
benefit of and be enforceable by Executive's legal representatives.
(b)  Without the prior written consent of Executive, this Agreement shall not be
assignable by the Company; provided, however, that the Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.  This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.
9.  Certain Definitions.
(a)  "Cause" means the occurrence of any one or more of the following events
unless, to the extent capable of correction, Executive fully corrects the
circumstances constituting Cause within thirty (30) days after receipt of the
Notice of Termination:
(i)
the Executive's willful failure to substantially perform his duties with the
Company (other than any such failure resulting from the Executive's incapacity
due to physical or mental illness or any such actual or anticipated failure
after his issuance of a Notice of Termination for Good Reason), after a written
demand for performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not performed his duties;

(ii)
the Executive's commission of an act of fraud or material dishonesty resulting
in reputational, economic or financial injury to the Company;

-7-

--------------------------------------------------------------------------------




(iii)
the Executive's conviction of, or no contest plea to, a felony (other than a
traffic violation); or

(iv)
the Executive's material breach of any of his material obligations under this
Agreement.

(b)  "Change in Control" means  a "change in control" as defined in the MVP REIT
II, Inc. 2015 Incentive Plan(as may be amended from time to time), or any
successor plan thereto.
(c)  "Code" means the Internal Revenue Code of 1986, as amended and the
regulations thereunder.
(d)  "Common Stock" means the common stock of the REIT, par value $0.0001 per
share.
(e)  "Date of Termination" means the date on which Executive's employment
hereunder with the Company terminates.
(f)  "Disability" means a disability that qualifies or, had Executive been a
participant, would qualify, Executive to receive long-term disability payments
under the Company's group long-term disability insurance plan or program, as it
may be amended from time to time.
(g)  "Fair Market Value" means, as of any given date, the value of a share of
Common Stock, determined as follows:
(i)
If the Common Stock is (x) listed on any established securities exchange (such
as the New York Stock Exchange, the NASDAQ Global Market and the NASDAQ Global
Select Market; (y) listed on any national market system or (z) listed, quoted or
traded on any automated quotation system, its Fair Market Value shall be the
closing sales price for a Share as quoted on such exchange or system for such
date or, if there is no closing sales price for a Share on the date in question,
the closing sales price for a Share on the last preceding date for which such
quotation exists; or

(ii)
If the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, its Fair Market Value
shall be equal to the estimated net asset value per share of Common Stock as
most recently approved by the Board of the Company prior to such date.

(h)  "Good Reason" means the occurrence of any one or more of the following
events without Executive's prior written consent, unless the Company fully
corrects the circumstances constituting Good Reason (provided such circumstances
are capable of correction) as provided below:
(i)
a material diminution in Executive's position (including status, offices, titles
and reporting requirements), authority, duties or responsibilities as
contemplated by Section 2(a) hereof, excluding for this purpose any isolated,
insubstantial or inadvertent actions not taken in bad faith and which are
remedied by the Company promptly after receipt of notice thereof given by
Executive;

(ii)
the Company's material reduction of Executive's Base Salary, as the same may be
increased from time to time;

(iii)
a material change in the geographic location of the Principal Location which
shall, in any event, include only a relocation of the Principal Location by more
than thirty (30) miles from its existing location;

(iv)
the Company's material breach of this Agreement.

-8-

--------------------------------------------------------------------------------




Notwithstanding the foregoing, Executive will not be deemed to have resigned for
Good Reason unless (1) Executive provides the Company with written notice
setting forth in reasonable detail the facts and circumstances claimed by
Executive to constitute Good Reason within ninety (90) days after the date of
the occurrence of any event that Executive knows or should reasonably have known
to constitute Good Reason, (2) the Company fails to cure such acts or omissions
within thirty (30) days following its receipt of such notice, and (3) the
effective date of Executive's termination for Good Reason occurs no later than
sixty (60) days after the expiration of the Company's cure period.
(i)  "Notice of Termination" means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive's employment under the provision so indicated and (iii)
if the Date of Termination is other than the date of receipt of such notice,
specifies the termination date (which date shall be not more than thirty (30)
days after the giving of such notice).
(j)  "Qualifying Termination" means a termination of Executive's employment (i)
by the Company without Cause, (ii) by reason of a Non-Renewal of the Employment
Period by the Company, provided that the Executive is willing and able, at the
time of such Non-Renewal, to continue performing services on the terms and
conditions set forth herein, (iii) by the Executive for Good Reason, or (iv) by
reason of the Executive's death or Disability.
(k)  "Section 409A" means Section 409A of the Code and Department of Treasury
regulations and other interpretive guidance issued thereunder.
(l)  "Separation from Service" means a "separation from service" within the
meaning of Section 409A.
(m)  "Severance Multiple" means (i) in the event of a Qualifying Termination
other than a Change in Control Termination and other than a termination due to
Executive's death or Disability, two (2), (ii) in the event of a Qualifying
Termination that occurs on or within twelve (12) months following a Change in
Control (a "Change in Control Termination"), three (3), or (iii) in the event of
a termination due to Executive's death or Disability, one (1).
(n)  "Share" means a share of Common Stock.
10.  Miscellaneous.
(a)  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without reference to principles
of conflict of laws.  The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.
-9-

--------------------------------------------------------------------------------




(b)  Notices.  All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
If to the Executive:
At the Executive's most recent address on the records of the Company.
with a copy to:
Latham & Watkins LLP
355 South Grand Ave., Suite 100
Los Angeles, CA  90071-1560
Attn: David Taub
E-mail:  david.taub@lw.com
If to the Company:
The Parking REIT, Inc.
8880 W. Sunset Road, Suite 240
Las Vegas, NV 89148
Attn: Chairman of the Board of Directors


with a copy to:
Morrison & Foerster LLP
701 Wilshire Boulevard
Los Angeles, CA  90017
Attn: Hillel T. Cohn
E-mail:  hcohn@mofo.com
or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.
(c)  Section 409A of the Code.
(i)
 To the extent applicable, this Agreement shall be interpreted in accordance
with Section 409A.  Notwithstanding any provision of this Agreement to the
contrary, if the Company determines that any compensation or benefits payable
under this Agreement may be subject to Section 409A, the Company shall work in
good faith with the Executive to adopt such amendments to this Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the parties
determine are necessary or appropriate to avoid the imposition of taxes under
Section 409A, including without limitation, actions intended to (i) exempt the
compensation and benefits payable under this Agreement from Section 409A, and/or
(ii) comply with the requirements of Section 409A; provided, however, that this
Section 10(c) shall not create an obligation on the part of the Company to adopt
any such amendment, policy or procedure or take any such other action, nor shall
the Company have any liability for failing to do so.

-10-

--------------------------------------------------------------------------------




(ii)
Any right to a series of installment payments pursuant to this Agreement is to
be treated as a right to a series of separate payments.  To the extent permitted
under Section 409A, any separate payment or benefit under this Agreement or
otherwise shall not be deemed "nonqualified deferred compensation" subject to
Section 409A to the extent provided in the exceptions in Treasury Regulation
Section 1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other applicable exception
or provision of Section 409A.  Any payments subject to Section 409A that are
subject to execution of a waiver and release which may be executed and/or
revoked in a calendar year following the calendar year in which the payment
event (such as termination of employment) occurs shall commence payment only in
the calendar year in which the consideration period or, if applicable, release
revocation period ends, as necessary to comply with Section 409A.  To the extent
necessary to comply with Section 409A, all payments of nonqualified deferred
compensation subject to Section 409A to be made upon a termination of employment
under this Agreement may only be made upon the Executive's Separation from
Service.

(iii)
 To the extent that any payments or reimbursements provided to the Executive
under this Agreement are deemed to constitute compensation to the Executive to
which Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply, such amounts
shall be paid or reimbursed reasonably promptly, but not later than December 31
of the year following the year in which the expense was incurred.  The amount of
any such payments eligible for reimbursement in one year shall not affect the
payments or expenses that are eligible for payment or reimbursement in any other
taxable year, and the Executive's right to such payments or reimbursement of any
such expenses shall not be subject to liquidation or exchange for any other
benefit.

(d)  Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
(e)  Withholding.  The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
(f)  No Waiver.  Executive's or the Company's failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 3(c) hereof, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.
(g)  Effectiveness; Entire Agreement.  This Agreement shall become effective as
of the Employment Effective Date.  As of the Employment Effective Date, this
Agreement (together with the Award Agreements) constitutes the final, complete
and exclusive agreement between the Executive and the Company with respect to
the subject matter hereof and replaces and supersedes any and all other
agreements, offers or promises, whether oral or written, by any member of the
Company and its subsidiaries or affiliates, or representative thereof. 
Notwithstanding anything contained herein, in the event that the Contribution
Agreement is terminated in accordance with its terms or the Closing (as defined
in the Contribution Agreement) otherwise does not occur for any reason, this
Agreement shall not become effective, and, in the event that the Contribution
Agreement is terminated, shall automatically, and without notice, terminate
without any obligation due to the other party, and the provisions of this
Agreement shall be of no force or effect.
(h)  Amendment; Survival.  No amendment or other modification of this Agreement
shall be effective unless made in writing and signed by the parties hereto.  The
respective rights and obligations of the parties under this Agreement shall
survive Executive's termination of employment and the termination of this
Agreement to the extent necessary for the intended preservation of such rights
and obligations.
(i)  Counterparts.  This Agreement and any agreement referenced herein may be
executed simultaneously in two or more counterparts, each of which shall be
deemed an original but which together shall constitute one and the same
instrument
 
-11-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.
 


                               THE PARKING REIT, INC.

By: /s/ John E. Dawson
 Name: John E. Dawson
 Title: Chairman of the Board
MVP REIT II OPERATING PARTNERSHIP, LP
By: /s/ Michael V. Shustek
 Name: Michael V. Shustek
 Title: General Partner
 
 "EXECUTIVE" 
 /s/ Michael V. Shustek
 Michael V. Shustek
 
-12-

--------------------------------------------------------------------------------


 


EXHIBIT A


GENERAL RELEASE


For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
"Releasees" hereunder, consisting of THE PARKING REIT, INC., a Maryland
corporation (the "REIT"), MVP REIT II OPERATING PARTNERSHIP, LP, a Delaware
limited partnership (the "OP", and together with the REIT, the "Company"), and
the Company's partners, subsidiaries, associates, affiliates, predecessors,
successors, heirs, assigns, agents, directors, officers, employees,
representatives, lawyers, insurers, and all persons acting by, through, under or
in concert with them, or any of them (each in their capacity as such), of and
from any and all manner of action or actions, cause or causes of action, in law
or in equity, suits, debts, liens, contracts, agreements, promises, liability,
claims, demands, damages, losses, costs, attorneys' fees or expenses, of any
nature whatsoever, known or unknown, fixed or contingent (hereinafter called
"Claims"), which the undersigned now has or may hereafter have against the
Releasees, or any of them, by reason of any matter, cause, or thing whatsoever
from the beginning of time to the date hereof.  The Claims released herein
include, without limiting the generality of the foregoing, any Claims in any way
arising out of, based upon, or related to the employment or termination of
employment of the undersigned by the Releasees, or any of them; any alleged
breach of any express or implied contract of employment; any alleged torts or
other alleged legal restrictions on Releasees' right to terminate the employment
of the undersigned; and any alleged violation of any federal, state or local
statute or ordinance including, without limitation, Title VII of the Civil
Rights Act of 1964, the Age Discrimination In Employment Act, the Americans With
Disabilities Act.  Notwithstanding the foregoing, this general release (the
"Release") shall not operate to release any rights or Claims of the undersigned
(i) to payments or benefits under Section 4(b) of that certain Employment
Agreement, dated as of March 29 , 2019, by and between the Company and the
undersigned (the "Employment Agreement"), (ii) to payments or benefits under any
equity award agreement between the undersigned and the Company, (iii) with
respect to Section 2(b)(v) of the Employment Agreement, (iv) to accrued or
vested benefits the undersigned may have, if any, as of the date hereof under
any applicable plan, policy, practice, program, contract or agreement with the
Company, (v) to any Claims, including claims for indemnification and/or
advancement of expenses arising under any indemnification agreement between the
undersigned and the Company or under the bylaws, certificate of incorporation or
other similar governing document of the Company, (vi) to any Claims under the
Contribution Agreement (as defined in the Employment Agreement) or under the
Services Agreement (as defined in the Contribution Agreement), (vii) to any
Claims which cannot be waived by an employee under applicable law, or (viii)
with respect to the undersigned's right to communicate directly with, cooperate
with, or provide information to, any federal, state or local government
regulator.
THE UNDERSIGNED ACKNOWLEDGES THAT THE EXECUTIVE HAS BEEN ADVISED BY LEGAL
COUNSEL AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION
1542, WHICH PROVIDES AS FOLLOWS:
"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR."
THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS THE EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR
COMMON LAW PRINCIPLES OF SIMILAR EFFECT.
IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:
(A) THE EXECUTIVE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
RELEASE;
        (B) THE EXECUTIVE HAS [TWENTY-ONE (21)] DAYS TO CONSIDER THIS RELEASE
BEFORE SIGNING IT; AND
 
-13-

--------------------------------------------------------------------------------


 
(C) THE EXECUTIVE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS
RELEASE, AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT
REVOCATION                       PERIOD.
 
The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which the Executive may have against
Releasees, or any of them, and the undersigned agrees to indemnify and hold
Releasees, and each of them, harmless from any liability, Claims, demands,
damages, costs, expenses and attorneys' fees incurred by Releasees, or any of
them, as the result of any such assignment or transfer or any rights or Claims
under any such assignment or transfer.  It is the intention of the parties that
this indemnity does not require payment as a condition precedent to recovery by
the Releasees against the undersigned under this indemnity.
Notwithstanding anything herein, the undersigned acknowledges and agrees that,
pursuant to 18 USC Section 1833(b), the undersigned will not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that is made: (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.
The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.
IN WITNESS WHEREOF, the undersigned has executed this Release this 29th day of
March, 2019.


     /s/ Michael V. Shustek
     Michael V. Shustek

-14-